DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12, in the reply filed on 13 September 2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first side is symmetrical the second side” is not grammatically correct; suggested changes include “the first side is symmetrical to the second side” and “the first side and the second side are symmetrical .”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
”spreader to level the build material dispensed onto a platform” in claim 9, associated with a blade or roller in the specification, p. 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “enclose a cylindrical light source.” The limitation is indefinite, because since Claim 1 is drawn to a mirror assembly, it is not clear whether the limitation should be read as “capable of enclosing a cylindrical light source” or as requiring a light source as a feature of the claimed mirror assembly. Examiner considers the broadest interpretation to be “capable of enclosing a cylindrical light source.”
Claim 2 recites the limitation “each point of the first curved reflective surface is perpendicular to a respective tangent ray from the cylindrical light source.” The limitation is indefinite, because it is not clear what is considered “a respective tangent ray” from a cylindrical light source. A tangent plane can be constructed to a surface of a cylinder, contacted at a line along the length of the cylinder, and lines tangent to the cylinder can be constructed in the tangent plane at various angles to the line of contact along the length of the cylinder; the claim does not adequately define a direction of a “respective tangent ray” and thus various tangent rays can be chosen to intersect a reflective surface, some of which are normal and some of which are not. If the claim is meant to describe a circular involute, possibly formed by a circular cross-section of a cylindrical light source, it may be that “respective tangent ray” is meant to refer to a tangent ray which is both tangent to the cylinder and perpendicular to a line of contact of a tangent plane in which such a ray lies. Examiner considers the broadest interpretation to include that at every point of a first curved reflective surface there exists a ray which is both tangent to a light source and normal to the surface.
Claim 2 is indefinite, because it depends from itself and it is not clear what features it must have or what it means to depend from itself. Because Claim 1 is the only claim which precedes it, it is considered to depend from Claim 1.
Claim 9 recites the limitation “a controller in communication with the build material dispenser, the platform, the spreader, and the light source.” The limitation is indefinite, because it is not clear whether a platform is a feature of the claimed three dimensional printer, since Claim 9 does not explicitly recite that the printer comprises a platform and incidentally recites other functions of other features (e.g. spreader, light source, controller) in reference to a platform. Examiner considers the broadest reasonable interpretation NOT to require a platform, but that a recited spreader and controller be capable of performing the recited functions with reference to a platform.
  Claims 2-8 and 10-12 are rejected as depending from rejected claims.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 improperly depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (CN 108146065).
Regarding Claim 1, Woo et al. (CN’065) teach a mirror assembly, comprising: a first side; and a second side, wherein the first side is symmetrical the second side around a center line [0013] and capable of enclosing a cylindrical light source 10, 20, 510 (although the claim itself does not require a light source) (Figs. 1, 2, 6, 8), wherein the first side and the second side each comprise: a first curved reflective surface (any of 31, 32, 33 in Figs. 2, 8; 531a, 532, or 533 in Fig. 6); and a second curved reflective surface (any other of 531a, 532, or 533 which is adjacent to a selected first curved reflective surface), wherein an end of the first curved reflective surface and a beginning of the second curved reflective surface form an edge along a surface formed by the first curved reflective surface and the second curved reflective surface (Figs. 1, 2, 6, 8; [0060, 0063, 0105, 0110, 0114-0117, 0158]).
Regarding Claim 4, in CN’065 the second curved surface can be said to be defined by at least two adjacent segments since each of 31, 32, and 33 (531a, 532, 533) are continuous and also because each of those surfaces can be considered a series of adjacent continuous segments.
Regarding Claim 6, the first curved reflective surface of the first side and the second side and the second curved reflective surface of the first side and the second side are capable of reflecting light emiited by a cylindrical source light to uniformly illuminate a target area of a platform of build material by choosing an appropriate light source and by virtue of defining a target area (which is not defined in Claim 5 and not a feature of the claimed mirror assembly) of adequate size and distance to permit a reasonably uniform illumination of a target area. Additionally, Claim 5 is drawn to any intended use of a claimed product, and an intended use is given little patentable weight in the examination of a product.
Regarding Claim 7, a shape of the first curved reflective surface and the second curved reflective surface can be associated with a particular cylindrical light source, a particular target plane of a build material, and a height from a top of build material to a bottom of the mirror assembly in a given intended use, which is given little patentable weight for the product.
Regarding Claim 8, a cylindrical lamp, which is not considered a claimed feature of the claimed mirror assembly can be chosen with a radius to meet the recited relative size.
Claim(s) 1, 4, 6-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Pena et al. (GB 2550338).
Regarding Claim 1, De Pena et al. (GB’338) teach a mirror assembly include a first side (e.g. left of center vertical line, Fig. 12); and a second side (e.g. right of center vertical line, Fig. 12), wherein the first side is symmetrical the second side and enclose a cylindrical light source, wherein the first side and the second side each comprise: a first curved reflective surface 202b; and a second curved reflective surface (left of 206a), wherein an end of the first curved reflective surface and a beginning of the second curved reflective surface form an edge 206a  along a surface formed by the first curved reflective surface and the second curved reflective surface (Abstract; Fig. 12). Additionally, in Figs. 2-7, 9-10, and 13-16, two or more adjacent segments can be considered a first curved reflective surface (polygonal curve) and a second two or more adjacent segments joined to the two or more adjacent segments of the first curved reflective surface at an edge can be considered a second curved reflective surface (polygonal curve).
Regarding Claim 4, the second curved reflective surface can be considered to be defined by at least two adjacent continuous segments (Figs. 2-7, 9-10, and 12-16).
Regarding Claim 6, the first curved reflective surface of the first side and the second side and the second curved Page 2PATENTAtty. Dkt. No. 85971552reflective surface of the first side and the second side are capable of reflecting light emitted by the cylindrical light source to uniformly illuminate a target area of a platform of build material depending on choice of light source, placement of light source with respect to the reflective surfaces, and size of target area in an intended use, which is given little patentable weight for the claimed apparatus.
Regarding Claim 7, a shape of the first curved reflective surface and the second curved reflective surface can be associated with a particular cylindrical light source, a particular target plane of a build material, and a height from a top of build material to a bottom of the mirror assembly in a given intended use, which is given little patentable weight for the product.
Regarding Claim 8, a cylindrical lamp, which is not considered a claimed feature of the claimed mirror assembly can be chosen with a radius to meet the recited relative size.
Regarding Claim 9, GB’338 teaches a three dimensional (3D) printer (Abstract; [0002]), comprising: a build material dispenser (e.g. printhead, nozzle) to dispense a build material [0027]; a spreader (roller, blade) to level the build material dispensed onto a platform (“support member” 104) [0029, 0025]; a light source comprising a mirror (reflector) assembly to apply energy to build material on platform (Abstract), wherein the mirror assembly comprises symmetrical sides that enclose the light source (Figs. 2-16), wherein each one of the symmetrical sides comprises: a first curved reflective surface (either continuous or polygonal curves, Abstract; Figures); and a second curved reflective surface (Figures), wherein the first curved reflective surface and the second curved reflective surface are two different curved surfaces that are connected to form each side of the symmetrical sides (Figures). GB’338 teaches a controller in communication with the build material dispenser, the light source, and the platform 104 (printhead, nozzle) and the spreader (Fig. 1; [0027, 0029, 0031]).
Regarding Claim 12, GB’338 teaches that the light source is capable of applying energy to a target plane on the platform uniformly [0031, 0033].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (CN 108146065) in view of Rabl et al. (US 4,990,788).
Regarding Claims 2-3, CN’065 teaches an infrared lamp [0069, 0071]. CN’065 fails to teach that a first curved reflective surface comprises a truncated circle involute (in other words, a curve for which all normal of the surface are tangent to a fixed circle, such as that which might represent a circumference of a cross-section of a cylindrical light). Rabl et al. (US’788) is analogous art, which like CN’065 teaches a configuration of cylindrical light source (“source of rays”) and a reflector (Abstract). As an example, US’788 suggests its use as an infrared light source (Abstract), and its first curved first part is an involute of a circle -- truncated, since the curve is bounded -- wherein rays, tangential to the light source are, by definition of an involute to a circle, normal to the surface (Abstract). The curve avoids captive rays and multiple reflections (Abstract). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the mirror assembly of CN’065 with a first curved reflective surface which comprises a truncated circle involute (as also defined in Claim 2), because US’788 suggests a reflective surface with such a parametrized curvature to avoid captive rays and multiple reflections.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Pena et al. (GB 2550338) in view of Rabl et al. (US 4,990,788).
Regarding Claims 2-3, GB’338 suggests, for example, infrared light [0021]. GB’338 fails to teach that a first curved reflective surface comprises a truncated circle involute (in other words, a curve for which all normal of the surface are tangent to a fixed circle, such as that which might represent a circumference of a cross-section of a cylindrical light). US’788 is analogous art, which like GB’338 teaches a configuration of cylindrical light source (“source of rays”) and a reflector (Abstract). As an example, US’788 suggests its use as an infrared light source (Abstract), and its first curved first part is an involute of a circle -- truncated, since the curve is bounded -- wherein rays, tangential to the light source are, by definition of an involute to a circle, normal to the surface (Abstract). The curve avoids captive rays and multiple reflections (Abstract). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the mirror assembly of GB’338 with a first curved reflective surface which comprises a truncated circle involute (as also defined in Claim 2), because US’788 suggests a reflective surface with such a parametrized curvature to avoid captive rays and multiple reflections.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (CN 108146065) in view of Yang et al. (US 2015/0160453).
CN’065 teaches, for example, laser sintering [0006]. CN’065 fails to teach a fourth order polynomial. Yang et al. (US’453) is analogous art which teaches teach a configuration including a light source and a mirror assembly (Abstract) for analogous applications (e.g. printing) [0032], including a reflective first and second surface, which is a fourth polynomial surface (Abstract) to control light direction and scanning linearity with good quality (relatively few defocused spots) [0029, 0031]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the mirror assembly of CN’065 wherein each one of the at least two adjacent continuous segments are defined by a polynomial having a fourth order or higher, because US’453 suggests that a reflective surface with such a curve provides control of light direction with good scanning linearity and good focus.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pena et al. (GB 2550338) in view of Yang et al. (US 2015/0160453).
GB’338 fails to teach a reflective surface with a curve based on a fourth order polynomial. US’453 is analogous art which teaches teach a configuration including a light source and a mirror assembly (Abstract) for analogous applications (e.g. printing) [0032], including a reflective first and second surface, which is a fourth polynomial surface (Abstract) to control light direction and scanning linearity with good quality (relatively few defocused spots) [0029, 0031]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the mirror assembly of GB’338 wherein each one of the at least two adjacent continuous segments are defined by a polynomial having a fourth order or higher, because US’453 suggests that a reflective surface with such a curve provides control of light direction with good scanning linearity and good focus.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (CN 108146065) in view of Ikeda et al. (US 2014/0338591).
Regarding Claim 10, CN’065 fails to teach any specific method for making a mirror assembly. Ikeda et al. (US’591) is pertinent to the problem of making a mirror, and suggests that one known technique is carving (i.e. “machining”) a mirror assembly from a block [0170]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the three dimensional printer of CN’065 with a mirror assembly carved from a metal block, because US’591 suggests that a mirror can be made from a mirror assembly. Furthermore, because the claim is drawn to a product, not a process, neither a step of carving a mirror assembly from a metal block nor materials which were used and which preceded the product are not given patentable weight.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pena et al. (GB 2550338) in view of Ikeda et al. (US 2014/0338591).
Regarding Claim 10, GB’338 fails to teach any specific method for making a mirror assembly. US’591 is pertinent to the problem of making a mirror, and suggests that one known technique is carving (i.e. “machining”) a mirror assembly from a block [0170]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the three dimensional printer of GB’338 with a mirror assembly carved from a metal block, because US’591 suggests that a mirror can be made from a mirror assembly. Furthermore, because the claim is drawn to a product, not a process, neither a step of carving a mirror assembly from a metal block nor materials which were used and which preceded the product are not given patentable weight.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Pena et al. (GB 2550338).
Regarding Claim 11, GB’338 fails to teach that a distance between the platform and the mirror assembly is greater than a height of the spreader. However, in GB’338, Fig. 1 and the written description suggest an arrangement of various structures, including distributors (nozzles), spreader (blade, roller), and light source which allows each structure to be placed above platform 104 at various times (Fig. 1; [0024-0032]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the 3D printer of GB’338 by arranging the structures of GB’338 such that a distance between the platform and the mirror assembly is greater than a height of the spreader to permit both the spreader and the light source with mirror assembly to be placed over the platform at various times, the spreader moving under the mirror assembly.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harwit (US 2004/0145820) and Nakamura (US 5,692,287) describe methods for making a mirror, including machining surfaces from a metal block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712